Case 2:20-cv-00370-JRG-RSP Document 25 Filed 03/26/21 Page 1 of 15 PageID #: 220




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION


  FLEET CONNECT SOLUTIONS LLC,


                        Plaintiff,

         v.                                            Case No. 2:20-cv-00370-JRG-RSP


  GENTRIFI, LLC,


                        Defendant.


                                      PROTECTIVE ORDER

         Before the Court is the Joint Motion for Entry of Agreed Protective Order filed by

  Plaintiff Fleet Connect Solutions LLC and Defendant Gentrifi, LLC. Dkt. No. 22. After due

  consideration, the Court GRANTS the Parties' Motion. The Parties have expressed belief that

  certain information that is or will be encompassed by discovery demands by the Parties involves

  the production or disclosure of trade secrets, confidential business information, or other

  proprietary information and seek a protective order limiting disclosure thereof in accordance with

  Federal Rule of Civil Procedure 26(c). As stipulated by the Parties, it is therefore ORDERED:

  1.     Each Party may designate as confidential for protection under this Order, in whole or in part,

         any document, information or material that constitutes or includes, in whole or in part,

         confidential or proprietary information or trade secrets of the Party or a Third Party to whom

         the Party reasonably believes it owes an obligation of confidentiality with respect to such

         document, information or material (“Protected Material”). Protected Material shall be

         designated by the Party producing it by affixing a legend or stamp on such document,



                                                   1
Case 2:20-cv-00370-JRG-RSP Document 25 Filed 03/26/21 Page 2 of 15 PageID #: 221




        information or material as follows: “CONFIDENTIAL.” The word “CONFIDENTIAL”

        shall be placed clearly on each page of the Protected Material (except deposition and hearing

        transcripts) for which such protection is sought. For deposition and hearing transcripts, the

        word “CONFIDENTIAL” shall be placed on the cover page of the transcript (if not already

        present on the cover page of the transcript when received from the court reporter) by each

        attorney receiving a copy of the transcript after that attorney receives notice of the

        designation of some or all of that transcript as “CONFIDENTIAL.”

  2.    Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

        Order with the designation “Confidential” or “Confidential - Outside Attorneys’ Eyes Only”

        shall receive the same treatment as if designated “RESTRICTED - ATTORNEYS’ EYES

        ONLY” under this Order, unless and until such document is redesignated to have a different

        classification under this Order.

  3.    With respect to documents, information or material designated “CONFIDENTIAL,”

        “RESTRICTED - ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

        SOURCE CODE” (“DESIGNATED MATERIAL”), 1 subject to the provisions herein and

        unless otherwise stated, this Order governs, without limitation: (a) all documents,

        electronically stored information, and/or things as defined by the Federal Rules of Civil

        Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as exhibits

        or for identification in depositions and hearings; (c) pretrial pleadings, exhibits to pleadings

        and other court filings; (d) affidavits; and (e) stipulations.     All copies, reproductions,




  1
    The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
  class of materials designated as “CONFIDENTIAL,” “RESTRICTED - ATTORNEYS’ EYES
  ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE,” both individually and
  collectively.


                                                   2
Case 2:20-cv-00370-JRG-RSP Document 25 Filed 03/26/21 Page 3 of 15 PageID #: 222




       extracts, digests and complete or partial summaries prepared from any DESIGNATED

       MATERIALS shall also be considered DESIGNATED MATERIAL and treated as such

       under this Order.

  4.   A designation of Protected Material (i.e., “CONFIDENTIAL,” “RESTRICTED -

       ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL SOURCE CODE”)

       may be made at any time.          Inadvertent or unintentional production of documents,

       information or material that has not been designated as DESIGNATED MATERIAL shall

       not be deemed a waiver in whole or in part of a claim for confidential treatment. Any party

       that inadvertently or unintentionally produces Protected Material without designating it as

       DESIGNATED MATERIAL may request destruction of that Protected Material by notifying

       the recipient(s), as soon as reasonably possible after the producing Party becomes aware of

       the inadvertent or unintentional disclosure, and providing replacement Protected Material

       that is properly designated. The recipient(s) shall then destroy all copies of the inadvertently

       or unintentionally produced Protected Materials and any documents, information or material

       derived from or based thereon.

  5.   “CONFIDENTIAL” documents, information and material may be disclosed only to the

       following persons, except upon receipt of the prior written consent of the designating party,

       upon order of the Court, or as set forth in paragraph 12 herein:

       (a)     outside counsel of record in this Action for the Parties;

       (b)     employees of such counsel assigned to and reasonably necessary to assist such
               counsel in the litigation of this Action;

       (c)    in-house counsel for the Parties who either have responsibility for making decisions
              dealing directly with the litigation of this Action, or who are assisting outside
              counsel in the litigation of this Action;

       (d)    up to and including two (2) designated representatives of each of the Parties to the



                                                  3
Case 2:20-cv-00370-JRG-RSP Document 25 Filed 03/26/21 Page 4 of 15 PageID #: 223




              extent reasonably necessary for the litigation of this Action, except that either party
              may in good faith request the other party’s consent to designate one or more
              additional representatives, the other party shall not unreasonably withhold such
              consent, and the requesting party may seek leave of Court to designate such
              additional representative(s) if the requesting party believes the other party has
              unreasonably withheld such consent;

       (e)    outside consultants or experts (i.e., not existing employees or affiliates of a Party or
              an affiliate of a Party) retained for the purpose of this litigation, provided that: (1)
              such consultants or experts are not presently employed by the Parties hereto for
              purposes other than this Action; (2) before access is given, the consultant or expert
              has completed the Undertaking attached as Exhibit A hereto and the same is served
              upon the producing Party with a current curriculum vitae of the consultant or expert
              at least ten (10) days before access to the Protected Material is to be given to that
              consultant or Undertaking to object to and notify the receiving Party in writing that
              it objects to disclosure of Protected Material to the consultant or expert. The Parties
              agree to promptly confer and use good faith to resolve any such objection. If the
              Parties are unable to resolve any objection, the objecting Party may file a motion
              with the Court within fifteen (15) days of the notice, or within such other time as the
              Parties may agree, seeking a protective order with respect to the proposed disclosure.
              The objecting Party shall have the burden of proving the need for a protective order.
              No disclosure shall occur until all such objections are resolved by agreement or
              Court order;

       (f)    independent litigation support services, including persons working for or as court
              reporters, graphics or design services, jury or trial consulting services, and
              photocopy, document imaging, and database services retained by counsel and
              reasonably necessary to assist counsel with the litigation of this Action; and

       (g)    the Court and its personnel.

  6.   A Party shall designate documents, information or material as “CONFIDENTIAL” only

       upon a good faith belief that the documents, information or material contains confidential

       or proprietary information or trade secrets of the Party or a Third Party to whom the Party

       reasonably believes it owes an obligation of confidentiality with respect to such documents,

       information or material.

  7.   Documents, information or material produced pursuant to any discovery request in this

       Action, including but not limited to Protected Material designated as DESIGNATED

       MATERIAL, shall be used by the Parties only in the litigation of this Action and shall not



                                                 4
Case 2:20-cv-00370-JRG-RSP Document 25 Filed 03/26/21 Page 5 of 15 PageID #: 224




        be used for any other purpose. Any person or entity who obtains access to DESIGNATED

        MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

        duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL or any

        portion thereof except as may be reasonably necessary in the litigation of this Action. Any

        such copies, duplicates, extracts, summaries or descriptions shall be classified

        DESIGNATED MATERIALS and subject to all of the terms and conditions of this Order.

  8.    To the extent a producing Party believes that certain Protected Material qualifying to be

        designated CONFIDENTIAL is so sensitive that its dissemination deserves even further

        limitation, the producing Party may designate such Protected Material “RESTRICTED --

        ATTORNEYS’ EYES ONLY,” or to the extent such Protected Material includes computer

        source code and/or live data (that is, data as it exists residing in a database or databases)

        (“Source Code”), the producing Party may designate such Protected Material as

        “RESTRICTED CONFIDENTIAL SOURCE CODE.” Prior to the first inspection of any

        requested Source Code, the Parties agree to meet and confer regarding the review and

        production of Source Code if requested by either Party. Further, the receiving Party shall

        provide ten (10) days’ notice for its initial review of any Source Code that it wishes to

        inspect. The Receiving Party shall provide two (2) business days’ notice prior to any

        additional inspections.

  9.    For Protected Material designated RESTRICTED -- ATTORNEYS’ EYES ONLY, access

        to, and disclosure of, such Protected Material shall be limited to individuals listed in

        paragraphs 5(a-b) and (e-g).

  10.   For Protected Material designated RESTRICTED CONFIDENTIAL SOURCE CODE,

        the following additional restrictions apply:




                                                 5
Case 2:20-cv-00370-JRG-RSP Document 25 Filed 03/26/21 Page 6 of 15 PageID #: 225




               (a) Access to a Party’s Source Code shall be provided in a secure room only on one
                   “stand-alone” computer (that is, the computer may not be linked to any network,
                   including a local area network (“LAN”), an intranet or the Internet and may not
                   have any access ports enabled). Additionally, except as provided in paragraph
                   10(k) below, the stand-alone computer may only be located at the offices of the
                   producing Party’s outside counsel;

         (b)      The stand-alone computer will only be available for inspection during normal business
                  hours, which for purposes of this paragraph shall be 9:00 a.m. through 5:00 p.m.
                  (on weekdays that are not Federal holidays). The Parties agree to cooperate in good
                  faith such that maintaining the producing Party’s Source Code at the offices of its
                  outside counsel shall not unreasonably hinder the receiving Party’s ability to
                  efficiently and effectively conduct the prosecution or defense of this Action;

         (c)      The producing Party shall provide the receiving Party with information explaining
                  how to start, log on to, and operate the stand-alone computer in order to access the
                  produced Source Code on the stand-alone computer;

         (d)      The producing Party will produce Source Code in computer searchable format
                  on the stand-alone computer as described above;

         (e)      Access to Protected Material designated RESTRICTED CONFIDENTIAL -
                  SOURCE CODE shall be limited to outside counsel and up to three (3) outside
                  consultants or experts2 (i.e., not existing employees or affiliates of a Party or an
                  affiliate of a Party) retained for the purpose of this litigation and approved to access
                  such Protected Materials pursuant to paragraph 5(e) above. A receiving Party may
                  include excerpts of Source Code in a pleading, exhibit, expert report, discovery
                  document, deposition transcript, other Court document, provided that the Source
                  Code Documents are appropriately marked under this Order, restricted to those
                  who are entitled to have access to them as specified herein, and, if filed with the
                  Court, filed under seal in accordance with the Court’s rules, procedures and orders;

         (f)      To the extent portions of Source Code are quoted in a Source Code Document,
                  either (1) the entire Source Code Document will be stamped and treated as
                  RESTRICTED CONFIDENTIAL SOURCE CODE or (2) those pages containing
                  quoted Source Code Material will be separately stamped and treated as
                  RESTRICTED CONFIDENTIAL SOURCE CODE;

         (g)      Except as set forth in paragraph 10(k) below, no electronic copies of Source Code
                  shall be made without prior written consent of the producing Party, except as

  2
   For the purposes of this paragraph, an outside consultant or expert is defined to include the outside
  consultant’s or expert’s direct reports and other support personnel, such that the disclosure to a
  consultant or expert who employs others within his or her firm to help in his or her analysis shall
  count as a disclosure to a single consultant or expert.


                                                     6
Case 2:20-cv-00370-JRG-RSP Document 25 Filed 03/26/21 Page 7 of 15 PageID #: 226




                necessary to create documents which, pursuant to the Court’s rules, procedures and
                order, must be filed or served electronically;

             (h) The receiving Party may request a reasonable number of pages of Source Code to
                 be printed by the producing Party, but no more than 25 consecutive pages, or an
                 aggregate total of more than 500 pages and only when reasonably necessary to
                 prepare filings or pleadings or other papers (including a testifying expert’s expert
                 report), to prepare for and conduct depositions, and only to the extent necessary
                 for use in this action; Source Code;

             (i) The producing Party shall Bates number, copy, and label “RESTRICTED
                 CONFIDENTIAL SOURCE CODE” any pages requested by the receiving Party.
                 Within five (5) business days, the producing Party shall either (i) provide one up
                 to three (3) copy sets of such pages to the receiving Party, or (ii) inform the
                 requesting Party that it objects that the printed portions are excessive and/or not
                 done for a permitted purpose. If, after meeting and conferring within three (3) days
                 of any objections, the producing Party and the Receiving Party cannot resolve the
                 objection, the receiving Party shall within five (5) business days of the meet and
                 confer move for an Order compelling production and shall agree to expedited
                 briefing of the motion. The printed pages shall constitute part of the Source Code
                 produced by the producing Party in this action;

       (j)      If the receiving Party’s outside counsel, consultants, or experts obtain printouts of
                Source Code, the receiving Party shall ensure that such outside counsel,
                consultants, or experts keep the printouts in a secured locked area in the offices of
                such outside counsel, consultants, or expert. The receiving Party may also
                temporarily keep the printouts at: (i) the Court for any proceedings(s) relating to the
                Source Code, for the dates associated with the proceeding(s); (ii) the sites where
                any deposition(s) relating to the Source Code are taken, for the dates associated
                with the deposition(s); and (iii) any intermediate location reasonably necessary to
                transport the printouts or photocopies (e.g., a hotel prior to a Court proceeding or
                deposition); and

       (k)      A producing Party’s Source Code may only be transported by the receiving Party at
                the direction of a person authorized under paragraph 10(e) above to another person
                authorized under paragraph 10(e) above, on paper or removable electronic media
                (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand carry, Federal Express
                or other similarly reliable courier. Source Code may not be transported or
                transmitted electronically over a network of any kind, including a LAN, an
                intranet, or the Internet. Source Code may only be transported electronically for
                the purpose of Court proceeding(s) or deposition(s) as set forth in paragraph 10(j)
                above and is at all times subject to the transport restrictions set forth herein. But, for
                those purposes only, the Source Codes may be loaded onto a stand-alone computer;

       (l)      The receiving Party must maintain a log identifying each person who reviews the



                                                    7
Case 2:20-cv-00370-JRG-RSP Document 25 Filed 03/26/21 Page 8 of 15 PageID #: 227




               printouts, the date and time of the review, and the production number of the pages
               reviewed. The receiving Party must provide the producing Party with a copy of the
               log on seven (7) business days’ notice.

  11.   Any attorney representing a Party, whether in-house or outside counsel, and any person

        associated with a Party and permitted to receive the other Party’s Protected Material that is

        designated RESTRICTED CONFIDENTIAL SOURCE CODE (collectively “HIGHLY

        SENSITIVE MATERIAL”), who obtains, receives, has access to, or otherwise learns, in

        whole or in part, the other Party’s HIGHLY SENSITIVE MATERIAL under this Order

        shall not prepare, prosecute, supervise, or assist in the preparation or prosecution of any

        patent application pertaining to the field of the invention of the patents-in-suit on behalf of

        the receiving Party or its acquirer, successor, predecessor, or other affiliate during the

        pendency of this Action and for one year after its conclusion, including any appeals. This

        prosecution bar does not prevent an individual from participating in a reexamination, inter

        partes review, or other post-grant review proceedings involving the patents-at-issue, except

        that the individual is prohibited from participating in the drafting of any claim or

        amendment to any claim.

  12.   Nothing in this Order shall require production of documents, information or other material

        that a Party contends is protected from disclosure by the attorney-client privilege, the work

        product doctrine, or other privilege, doctrine, or immunity. If documents, information or

        other material subject to a claim of attorney-client privilege, work product doctrine, or other

        privilege, doctrine, or immunity is inadvertently or unintentionally produced, such

        production shall in no way prejudice or otherwise constitute a waiver of, or estoppel as to,

        any such privilege, doctrine, or immunity. Any Party that inadvertently or unintentionally

        produces documents, information or other material it reasonably believes are protected under




                                                   8
Case 2:20-cv-00370-JRG-RSP Document 25 Filed 03/26/21 Page 9 of 15 PageID #: 228




        the attorney-client privilege, work product doctrine, or other privilege, doctrine, or immunity

        may obtain the return of such documents, information or other material by promptly

        notifying the recipient(s) and providing a privilege log for the inadvertently or

        unintentionally produced documents, information or other material. The recipient(s) shall

        gather and return all copies of such documents, information or other material to the

        producing Party, except for any pages containing privileged or otherwise protected markings

        by the recipient(s), which pages shall instead be destroyed and certified as such to the

        producing Party.

  13.   There shall be no disclosure of any DESIGNATED MATERIAL by any person authorized

        to have access thereto to any person who is not authorized for such access under this Order.

        The Parties are hereby ORDERED to safeguard all such documents, information and

        material to protect against disclosure to any unauthorized persons or entities.

  14.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

        DESIGNATED MATERIAL in taking testimony at any deposition or hearing provided that

        the DESIGNATED MATERIAL is only disclosed to a person(s) who is: (i) eligible to have

        access to the DESIGNATED MATERIAL by virtue of his or her employment with the

        designating party, (ii) identified in the DESIGNATED MATERIAL as an author, addressee,

        or copy recipient of such information, (iii) although not identified as an author, addressee,

        or copy recipient of such DESIGNATED MATERIAL, has, in the ordinary course of

        business, seen such DESIGNATED MATERIAL, (iv) a current or former officer, director

        or employee of the producing Party or a current or former officer, director or employee of

        a company affiliated with the producing Party; (v) counsel for a Party, including outside

        counsel and in-house counsel (subject to paragraph 9 of this Order); (vi) an independent




                                                   9
Case 2:20-cv-00370-JRG-RSP Document 25 Filed 03/26/21 Page 10 of 15 PageID #: 229




        contractor, consultant, and/or expert retained for the purpose of this litigation; (vii) court

        reporters and videographers; (viii) the Court; or (ix) other persons entitled hereunder to

        access to DESIGNATED MATERIAL. DESIGNATED MATERIAL shall not be disclosed

        to any other persons unless prior authorization is obtained from counsel representing the

        producing Party or from the Court.

  15.   Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

        deposition or hearing transcript, designate the deposition or hearing transcript or any portion

        thereof as “CONFIDENTIAL,” “RESTRICTED - ATTORNEY’ EYES ONLY,” or

        “RESTRICTED CONFIDENTIAL SOURCE CODE” pursuant to this Order. Access to the

        deposition or hearing transcript so designated shall be limited in accordance with the terms

        of this Order.   Until expiration of the 30-day period, the entire deposition or hearing

        transcript shall be treated as confidential.

  16.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal and

        shall remain under seal until further order of the Court. The filing party shall be responsible

        for informing the Clerk of the Court that the filing should be sealed and for placing the

        legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE ORDER” above the

        caption and conspicuously on each page of the filing. Exhibits to a filing shall conform to

        the labeling requirements set forth in this Order. If a pretrial pleading filed with the Court,

        or an exhibit thereto, discloses or relies on confidential documents, information or material,

        such confidential portions shall be redacted to the extent necessary and the pleading or

        exhibit filed publicly with the Court.

  17.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to prevent

        the Parties from introducing any DESIGNATED MATERIAL into evidence at the trial of




                                                  10
Case 2:20-cv-00370-JRG-RSP Document 25 Filed 03/26/21 Page 11 of 15 PageID #: 230




        this Action, or from using any information contained in DESIGNATED MATERIAL at

        the trial of this Action, subject to any pretrial order issued by this Court.

  18.   A Party may request in writing to the other Party that the designation given to any

        DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does not

        agree to redesignation within ten (10) days of receipt of the written request, the requesting

        Party may apply to the Court for relief. Upon any such application to the Court, the burden

        shall be on the designating Party to show why its classification is proper. Such application

        shall be treated procedurally as a motion to compel pursuant to Federal Rules of Civil

        Procedure 37, subject to the Rule’s provisions relating to sanctions.           In making such

        application, the requirements of the Federal Rules of Civil Procedure and the Local Rules

        of the Court shall be met.      Pending the Court’s determination of the application, the

        designation of the designating Party shall be maintained.

  19.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed in

        accordance with the terms of this Order shall be advised by counsel of the terms of this

        Order, shall be informed that he or she is subject to the terms and conditions of this Order,

        and shall sign an acknowledgment that he or she has received a copy of, has read, and has

        agreed to be bound by this Order. A copy of the acknowledgment form is attached as

        Appendix A.

  20.   To the extent that any discovery is taken of persons who are not Parties to this Action

        (“Third Parties”) and in the event that such Third Parties contended the discovery sought

        involves trade secrets, confidential business information, or other proprietary information,

        then such Third Parties may agree to be bound by this Order.

  21.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties may




                                                  11
Case 2:20-cv-00370-JRG-RSP Document 25 Filed 03/26/21 Page 12 of 15 PageID #: 231




        designate as “CONFIDENTIAL” or “RESTRICTED -- ATTORNEYS’ EYES ONLY”

        any documents, information or other material, in whole or in part, produced or given by

        such Third Parties. The Third Parties shall have ten (10) days after production of such

        documents, information or other materials to make such a designation. Until that time

        period lapses or until such a designation has been made, whichever occurs sooner, all

        documents, information or other material so produced or given shall be treated as

        “CONFIDENTIAL” in accordance with this Order.

  22.   Within thirty (30) days of final termination of this Action, including any appeals, all

        DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes, summaries,

        descriptions, and excerpts or extracts thereof (excluding excerpts or extracts incorporated

        into any privileged memoranda of the Parties and materials which have been admitted into

        evidence in this Action), shall at the producing Party’s election either be returned to the

        producing Party or be destroyed. The receiving Party shall verify the return or destruction

        by affidavit furnished to the producing Party, upon the producing Party’s request.

  23.   The failure to designate documents, information or material in accordance with this Order

        and the failure to object to a designation at a given time shall not preclude the filing of a

        motion at a later date seeking to impose such designation or challenging the propriety

        thereof. The entry of this Order and/or the production of documents, information and

        material hereunder shall in no way constitute a waiver of any objection to the furnishing

        thereof, all such objections being hereby preserved.

  24.   Any Party knowing or believing that any other party is in violation of or intends to violate

        this Order and has raised the question of violation or potential violation with the opposing

        party and has been unable to resolve the matter by agreement may move the Court for such




                                                 12
Case 2:20-cv-00370-JRG-RSP Document 25 Filed 03/26/21 Page 13 of 15 PageID #: 232




        relief as may be appropriate in the circumstances. Pending disposition of the motion by the

        Court, the Party alleged to be in violation of or intending to violate this Order shall

        discontinue the performance of and/or shall not undertake the further performance of any

        action alleged to constitute a violation of this Order.

  25.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed a

        publication of the documents, information and material (or the contents thereof) produced
  .
        so as to void or make voidable whatever claim the Parties may have as to the proprietary and

        confidential nature of the documents, information or other material or its contents.

  26.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation of any

        kind on the rights of each of the Parties to assert any applicable discovery or trial privilege.

  27.   Each of the Parties shall also retain the right to file a motion with the Court (a) to modify this

        Order to allow disclosure of DESIGNATED MATERIAL to additional persons or entities

        if reasonably necessary to prepare and present this Action and (b) to apply for additional

        protection of DESIGNATED MATERIAL.
         SIGNED this 3rd day of January, 2012.
        SIGNED this 26th day of March, 2021.




                                                         ____________________________________
                                                         ROY S. PAYNE
                                                         UNITED STATES MAGISTRATE JUDGE




                                                   13
Case 2:20-cv-00370-JRG-RSP Document 25 Filed 03/26/21 Page 14 of 15 PageID #: 233




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


  FLEET CONNECT SOLUTIONS LLC,


                       Plaintiff,
                                                     Case No. 2:20-cv-00370-JRG-RSP
        v.


   GENTRIFI, LLC,


                       Defendant.



                                APPENDIX A
             UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                            PROTECTIVE ORDER
        I, ___________________________________________, declare that:

  1.    My address is _________________________________________________________.

        My current employer is _________________________________________________.

        My current occupation is ________________________________________________.

  2.    I have received a copy of the Protective Order in this action. I have carefully read and

        understand the provisions of the Protective Order.

  3.    I will comply with all of the provisions of the Protective Order. I will hold in confidence,

        will not disclose to anyone not qualified under the Protective Order, and will use only for

        purposes of this action any information designated as “CONFIDENTIAL,”

        “RESTRICTED -- ATTORNEYS’ EYES ONLY,” or “RESTRICTED CONFIDENTIAL

        SOURCE CODE” that is disclosed to me.

  4.    Promptly upon termination of these actions, I will return all documents and things



                                                 1
Case 2:20-cv-00370-JRG-RSP Document 25 Filed 03/26/21 Page 15 of 15 PageID #: 234




        designated as “CONFIDENTIAL,” “RESTRICTED -- ATTORNEYS’ EYES ONLY,”

        or “RESTRICTED CONFIDENTIAL SOURCE CODE” that came into my possession,

        and all documents and things that I have prepared relating thereto, to the outside counsel

        for the party by whom I am employed.

  5.    I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

        Protective Order in this action.

        I declare under penalty of perjury that the foregoing is true and correct.

  Signature ________________________________________

  Date ____________________________________________




                                                  2
